                    Case
AO 247 (6'1<Rev. 0/19)    1:04-cr-00186-LAP
                         Order Regarding Motion for Sentence Document        705
                                                             Reduction Pursuant         Filed 07/07/20
                                                                                WR)LUVW6WHS$FWDQG18          Page 1
                                                                                                         U.S.C. § 3582(c)(2)   of 1
                                                                                                              Page 1 of 2 (Page 2 Not for Public Disclosure)


                                      UNITED STATES DISTRICT COURT
                                                                        for the
                                                      __________ DistrictofofNew
                                                       Southern District      __________
                                                                                 York

                    United States of America
                               v.                                          )
                           Tuere Barnes                                    )
                                                                           )   Case No: 1:S9 04cr186-03 (LAP)
                                                                           )   USM No: 84034-054
Date of Original Judgment:                            07/30/2010           )
Date of Previous Amended Judgment:                                         )   Elisabeth Shane
(Use Date of Last Amended Judgment if Any)                                     Defendant’s Attorney


                  ORDER REGARDING MOTION FOR SENTENCE REDUCTION
                  PURSUANT TO ),56767(3$&7$1'18 U.S.C. § 3582(c)(2)
        Upon motion of ✔   u the defendant u the Director of the Bureau of Prisons u the court under 18 U.S.C.
§ 3582(c)(2) for a reduction in the term of imprisonment imposed based on a guideline sentencing range that has
subsequently been lowered and made retroactive by the United States Sentencing Commission pursuant to 28 U.S.C.
§ 994(u), and having considered such motion, and taking into account the policy statement set forth at USSG §1B1.10
and the sentencing factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,
IT IS ORDERED that the motion is:
           u DENIED. u       ✔ GRANTED and the defendant’s previously imposed sentence of imprisonment (as reflected in
the last judgment issued) of   300 Months              months is reduced to Time Served Plus 1 Week              .
                            (See Page 2 for additional parts. Complete Parts I and II of Page 2 when motion is granted)




Except as otherwise provided, all provisions of the judgment dated                         07/30/2010            shall remain in effect.
IT IS SO ORDERED.

Order Date:                  07/07/2020
                                                                                                     Judge’s signature


Effective Date:                                                                          Loretta A. Preska, Senior U.S.D.J.
                     (if different from order date)                                                Printed name and title
